Citation Nr: 1325926	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for a right foot disability, to include pes planus, claw toe with metatarsalgia, and hammertoe.

4.  Entitlement to service connection for a left foot disability, to include pes planus, claw toe with metatarsalgia, and hammertoe.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Although service connection for congenital anomalies of the lumbar spine was denied in that decision and the lumbar spine anomalies were addressed in the Statement of the Case, there is no indication in the record that the Veteran is claiming entitlement to service connection for congenital anomalies of the lumbar spine.  The Board has limited its consideration accordingly.

In a statement received in January 2010, the Veteran made an informal claim of entitlement to service connection for a rash on his feet and legs.  Although the RO acknowledged the Veteran's claim in a May 2010 letter to the Veteran, the issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  


REMAND

The Veteran contends that his current peripheral neuropathy of the lower extremities is related to his period of service, to include exposure to Agent Orange in service.  He further contends that his current bilateral foot disorders, to include pes planus and claw toe with metatarsalgia, were aggravated by service, or in the alternative, had their onset during service.

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012); see also VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In this regard, the Veteran's May 1968 induction physical examination report shows that his feet, lower extremities and neurologic status were found to be normal.  Therefore, the presumption of soundness applies.

The Veteran's service treatment records include a June 1968 record which notes a diagnosis of pes planus.  A July 1968 record notes the Veteran's complaints of bilateral foot blisters.  An August 1968 record notes the Veteran's complaints of sore feet, and examination revealed calluses and blisters.  An October 1968 record notes complaints of painful feet, and examination revealed calluses.  A subsequent October 1968 record notes complaints of toes bunching up and that the examination revealed calluses of the feet; the examiner remarked that the Veteran had previously sought treatment for his feet with no relief.  An October 1968 podiatry consultation record notes that the Veteran's calluses would be trimmed and he would be fitted for arch supports for his feet.  

An August 1969 Medical Board Evaluation report notes that the Veteran gave a history of having bilateral foot pain since he was a teenager.  It was noted that the Veteran went through boot camp wearing tennis shoes because of his bilateral foot pain.  It was further noted that the Veteran was seen in Vietnam for foot pain, and was ultimately sent to the 106th Army Hospital in Japan, where he was placed on a permanent limited duty profile.  The examiner, amongst other diagnoses, diagnosed bilateral severe pes planus and bilateral severe claw toes with metatarsalgia, and concluded that such disabilities were neither incurred in nor aggravated by the Veteran's active service.  The Veteran was recommended for discharge from service based upon a primary diagnosis of bilateral severe claw toes with metatarsalgia.  The Veteran separated from service in August 1969.

Post-service treatment records include diagnoses of bilateral peripheral neuropathy, bilateral hammertoe deformity, bilateral metatarsalgia, hallux malleus of the right foot, as well as demonstrate that the Veteran underwent multiple foot surgeries.   

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  In light of the Veteran's current bilateral lower extremity peripheral neuropathy disorder and current bilateral foot disorders, complaints of bilateral foot pain and diagnoses of pes planus and claw toes with metatarsalgia during service, as well as his history of bilateral lower extremity and foot pain, the Board finds that the Veteran must be afforded a VA examination addressing the etiology of the peripheral neuropathy and all foot disorders present during the period of the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any lower extremity or foot disability, to specifically include VA treatment records.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology any lower extremity peripheral neuropathy present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

Any evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should offer an opinion with respect to each lower extremity peripheral neuropathy disorder present during the period of the claim, as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service, to include exposure to herbicides, such as Agent Orange.    

The rationale for all opinions expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.

3.  The Veteran also should be afforded a VA examination by a podiatrist to determine the etiology of all foot disorders present during the period of the claims.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

Any evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should answer the following questions with respect to each acquired foot disorder present during the period of the claim. 

Is there a 50 percent or better probability that the disorder was present in service and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty?  

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity as a result of service?

With respect to any currently present disorder which the examiner believes was not present during service, is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service?

The rationale for all opinions expressed must also be provided.  If any required opinion cannot be provided, the examiner should explain why.

4.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

